DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Group I (claims 9-11 and 15-17), in the reply filed on 01/31/2022, is acknowledged.  The traversal is on the ground(s) that unity of invention is present between all groups since all groups possess a compound of Group I formula I.  Rather than argue this point, the Examiner has withdrawn only the Restriction Requirement of 11/30/2021.
Applicants did not traverse/contest the Election of Species Requirement of 11/30/2021, which is maintained and therefore made FINAL.
Applicants elected the compound 15 of claims 9-10:  
    PNG
    media_image1.png
    199
    288
    media_image1.png
    Greyscale
 .
A search for the elected compound 15 retrieved prior art.  See “SEARCH 6” in enclosed search notes.  Therefore, the Markush search will not be extended unnecessarily for additional species of genus Formula I of base claim 9 in/for/during this Office Action.  Note that said search did not retrieve prior art against the claims 11-12 processes to make the elected compound 15.  The full scope of claims 11-12 have not yet been searched other than as processes to make elected compound 15 (in accordance with Markush search practice).
Note that the scope of prior art and double patent art search has not been extended beyond Applicants’ elected species compound 15 of genus Formula I (illustrated, above) of base claim 9 in/for/during this Office Action.
An inventor/assignee/owner name search within the “SEARCH 6” STN search results did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Applicants indicate that elected compound 15 reads on claims 9-12 and 15-17.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to processes to make nonelected species of genus formula I (of claim 9), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/31/2022.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 9 that finds prior art against claim 9; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.

Current Status of 17/287,404
This Office Action is responsive to the amended claims of April 21, 2021.
New claims 9-12 and 15-17 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/287,404, filed 04/21/2021, as a national stage entry of PCT/IN2019/050779, International Filing Date: 10/22/2019, which claims foreign priority to Indian patent application:  201811039715, filed 10/22/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date is October 22, 2018, since the instant claimed embodiments are supported by the foreign-filed Indian priority application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is objected to for the variables R1 and R10 (subscripts) at the narrative:  
    PNG
    media_image2.png
    134
    1076
    media_image2.png
    Greyscale
 (see circled).  The subscripts R1 and R10 do not match the R1 and R10 superscripts of the illustration and rest of claim 9 narrative.  This objection similarly applies to claims 10-12 and 15-17 since these claims refer back to base claim 9 but do not remedy the rationale underpinning the objection of claim 9.
Applicants are asked to reconcile all illustrated and written variables (either all superscripts or all subscripts) to render moot this objection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product/phenomenon without significantly more. The claim(s) recite(s) a genus of formula I of claim 9 which encompasses naturally occurring peribysins (reference YAMADA, enclosed).  This judicial exception is not integrated into a practical application because the structures of YAMADA compounds 1-4 (p. 2131), which are encompassed within instant claim 9 genus Formula I, are indistinguishable from naturally occurring peribysins isolated from sea life (YAMADA p. 2131).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structures of YAMADA compounds 1-4 (p. 2131), which are encompassed within instant claim 9 genus Formula I, are indistinguishable from naturally occurring peribysins isolated from sea life (YAMADA p. 2131).  Note that “pharmaceutically acceptable salts”; or “stereoisomers”; or “esters thereof”; or “carriers, diluents, or excipients” do not constitute additional elements that serve to distinguish rejected claims under 35 U.S.C. 101 patent ineligibility.

Step 1:  Is the claim(s) drawn to a process, machine, manufacture, or composition of matter?
Yes, claims 9-10 and 15 are drawn to a composition of matter claims.

Revised Step 2A:
	Prong 1:  Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Yes, the claims 9-10 and 15 encompass naturally occurring peribysins.  For example, the reference YAMADA (Yamada, Takeshi, et al.  “Peribysins A-D, potent cell-adhesion inhibitors from a sea hare-derived culture of Periconia species.”  Org. Biomol. Chem. (2004), Vol. 2, pp. 2131-2135) discloses compounds 1-4:  
    PNG
    media_image3.png
    458
    556
    media_image3.png
    Greyscale
 (left col. p. 2131), which the “Abstract” indicates are all isolated from a strain of Periconia hyssoides originally separated from the sea hare Aplysia kurodai (“Abstract” on p. 2131).  The compound 1 of YAMADA is the subject of a prior art rejection, below.
	YAMADA compound 2 maps to instant claim 9:  wherein R1 and R2 are H; R3 (single bond) is H; R4 and R5 are each H; and a combination of R6, R7, and R8 form a substituted fused cyclic ring; and R9 and R10 are each H.
	YAMADA compound 3 maps to instant claim 9:  wherein R1 and R2 are H; R3 (single bond) is H; R4 and R5 are each H; and a combination of R6 and R7 form an unsubstituted fused cyclic ring; and R8 and R9 form an unsubstituted fused cyclic ring; and R10 is H.
YAMADA compound 4 maps to instant claim 9:  wherein R1 and R2 are H; R3 (single bond) is H; R4 and R5 are each H; and a combination of R6 and R7 form an unsubstituted fused cyclic ring; and R8 and R9 form an unsubstituted fused cyclic ring; and R10 is H.
	Thus, Applicants’ elected compound 15/YAMADA compound 1 and YAMADA compounds 2-4 constitute naturally occurring products/judicial exceptions (JE).

		Prong Two:  Does the claim(s) recite additional elements that integrate the judicial exceptions (JE) into a practical application?
	No, the claims 9-10 and 15 do not recite additional elements (for example, synthetic structural alterations to differentiate the naturally occurring peribysins from synthetic derivatives) that integrate the JEs into a practical application.  “Pharmaceutically acceptable salts”; or “stereoisomers”; or “esters thereof”; or “carriers, diluents, or excipients” do not constitute additional elements that integrate the JEs into a practical application.

STEP 2B:  Does the claim(s) recite additional elements that amount to significantly more than the JEs?
No, the claims 9-10 and 15 do not recite additional elements (for example, synthetic structural alterations to differentiate the naturally occurring peribysins from synthetic derivatives) that amount to significantly more than the JEs.  “Pharmaceutically acceptable salts”; or “stereoisomers”; or “esters thereof”; or “carriers, diluents, or excipients” do not constitute additional elements that amount to significantly more than the JEs.

Thus, the claims 9-10 and 15 are not patent eligible subject matter under 35 U.S.C. 101.
Please note that the synthetic processes of claims 11-12 and withdrawn claims 13-14 constitute “hand of man” and thus are free and clear of patent ineligibility concerns of 35 U.S.C. 101.  Moreover, the methods of treating claims 16-17 are free of patent ineligibility concerns under 35 U.S.C. 101 since these are exempted by the Vanda memo.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is drawn to the embodiment “C1alkenyl” (see R1, R2, R4, R5, R7, R8, R9, and R10 in claim 9 definitions).
Currently, the C1alkenyl, which Examiner interprets (“alkenyl”) as encompassing a double bond in between two carbon atoms, renders the metes and bounds of claim 9 undefined (hence rendering claim 9 indefinite) since the artisan does not know how it is physically possible to have one carbon atom (as is implied with “C1alkenyl”) in a double bond scheme requiring minimum two carbon atoms (the art accepted definition of “alkenyl”).
This rejection similarly applies to claims 10-12 and 15-17 since these claims refer back to base claim 9 but do not remedy the rationale underpinning the rejection of claim 9.
This rejection can be rendered moot by changing the range to -- C2-C10alkenyl -- whereever “C1alkenyl” is encountered in all claims (examined and withdrawn).  Applicants must strike “C1alkenyl” since this cannot realistically exist.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMADA (Yamada, Takeshi, et al.  “Peribysins A-D, potent cell-adhesion inhibitors from a sea hare-derived culture of Periconia species.”  Org. Biomol. Chem. (2004), Vol. 2, pp. 2131-2135).
YAMADA compound 1:  
    PNG
    media_image4.png
    206
    238
    media_image4.png
    Greyscale
 (left col. of page 2131) anticipates the elected decalin derivative compound 15, wherein R1 and R2 are H; R3 (single bond) is H; R4 and R5 are each H; R6 is single bonded oxygen (which is hydroxyl in solution); R7 is the substituted C2alkyl with alkenyl substituent and -OH substituent; and R8 and R9 form the epoxide ring (unsubstituted fused cyclic ring); and R10 is H.  The function of “inhibiting cell-adhesion activity” of claim 1 is explicitly taught in the “Abstract” (p. 2131).  This anticipates claim 9 and (compound 15 of) claim 10.
Conclusion
No claims are presently allowable as written.
There is no known prior art reference that either teaches or anticipates the process to make Applicants’ elected compound 15 (from claims 9-10) as claimed in claims 11-12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625